Exhibit 10.11

 

 

TERMINATION AGREEMENT

 

 

between

Guy Wouters

as “Mr. Wouters”

and

Taminco BVBA

as “Taminco”



--------------------------------------------------------------------------------

THIS TERMINATION AGREEMENT IS MADE BY AND BETWEEN,

On the one hand,

 

  1. Mr. Guy Wouters, residing at Sleutelbloemlaan 15, 1933 Sterrebeek
(Zaventem);

Hereinafter referred to as “Mr. Wouters”;

And,

On the other hand,

 

  2. Taminco BVBA, a private limited liability company, duly incorporated and
validly existing under the laws of Belgium, having its registered office at
Pantserschipstraat 207, 9000 Gent, registered with the Register of Legal
Entities of Ghent under number 0859.910.443; hereby duly represented by Laurent
Lenoir and Kurt Decat in their capacity of Manager of the company;

Hereinafter referred to as “Taminco”;

Mr. Wouters and Taminco are hereinafter jointly referred to as “Parties” or,
individually, as “Party”.

WHEREAS:

 

  A. On 31 December 2009, Parties have entered into a management agreement (the
“Agreement”), a copy of which is attached hereto as Annex 1.

 

  B. In light of the appointment of Mr. Wouters as manager of Taminco and member
of the board of managers, Parties have agreed to terminate the Agreement in
mutual consent as from 1 October 2012.

 

  C. In the framework thereof, Parties now wish to confirm in writing their
intention to terminate the Agreement by mutual consent.

NOW THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1. The Parties hereby confirm their intention to terminate the Agreement by
mutual consent with effect as of 1 October 2012 (hereinafter the “Effective
Date”).

 

2. Parties confirm that the outstanding fees due to Mr. Wouters by Taminco for
the services mentioned and specified in the Agreement for the period up until
the Effective Date and outstanding fees due to Taminco by Mr. Wouters have been
paid in accordance with the Agreement.

 

3. As a result, Parties expressly confirm their agreement that, irrespective of
what has been agreed in the Agreement or what is provided by law, no further
termination notice period applies and that no compensation or indemnity of any
kind was or will be due by either Party in the framework of the present
termination of the Agreement.

 

2



--------------------------------------------------------------------------------

4. This termination agreement and all disputes arising here from or related
hereto, shall be governed by and construed exclusively in accordance with the
provisions included thereto in the Agreement.

*        *

*

IN WITNESS WHEREOF the Parties have signed this agreement on 25 March 2013 in
two original copies, each Party acknowledges having received one duly signed
original.

 

For and on behalf of

Taminco

    Mr. Wouters

/s/ Laurent Lenoir

   

/s/ Mr. Wouters

Name: Laurent Lenoir     Capacity: Manager    

/s/ Kurt Decat

      Name: Kurt Decat     Capacity: Manager    

Annex:

 

  1. Management Agreement dd. 31 December 2009

 

3